DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 and 08/10/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (US 2016/0026060).
Regarding claims 1, 14 and 20, Koo discloses, a smart window configured to transition between a substantially transparent state and a dimmed state (Figs. 1-4), comprising: 
a first substantially transparent conductive layer (62); 
an ion storage layer (64) on the first substantially transparent conductive layer; 

an electrochromic layer (42) on a side of the electrolyte layer away from the ion storage layer; 
a second substantially transparent conductive layer (80) on a side of the electrochromic layer away from the electrolyte layer; and 
an antenna layer (40) configured to receive wireless power transmissions (Para. 0066, lines 9-16) to provide energy for the smart window to transition between the substantially transparent state (Para. 52, lines 1-16) and the dimmed state (Para. 52, lines 1-16); 
wherein an orthographic projection of the electrochromic layer on the first substantially transparent conductive layer substantially covers an orthographic projection of the antenna layer on the first substantially transparent conductive layer (see Figs. 1-2).
Regarding claims 2 and 17, Koo discloses, the antenna layer covers at least 50% of an entire light transmitting area of the smart window (see Figs. 1-2).
Regarding claims 3 and 18, Koo discloses, the antenna layer covers at least 80% of an entire light transmitting area of the smart window (see Figs. 1-3).
Regarding claims 4 and 19, Koo discloses, the antenna layer covers at least 90% of an entire light transmitting area of the smart window (see Figs. 1-2).
Regarding claim 5, Koo discloses, a first terminal of the antenna layer is electrically connected to the first substantially transparent conductive layer (Para. 0052, lines 1-16 and 0066, lines 9-16); and a second terminal of the antenna layer is electrically connected to the second substantially transparent conductive layer (Para. 0052, lines 1-16 and 0066, lines 9-16).
claim 6, Koo discloses, a converter electrically connected to the antenna layer and configured to convert the wireless power transmissions received by the antenna layer into an electrical energy (Para. 0052, lines 1-16 and 0066, lines 9-16).
Regarding claim 7, Koo discloses, the antenna layer is configured to receive a radio frequency; and the converter is a radio frequency converter configured to convert the radio frequency into the electrical energy (Para. 0052, lines 1-16 and 0066, lines 9-16).
Regarding claim 9, Koo discloses, the antenna layer is on a side of the second substantially transparent conductive layer away from the electrochromic layer (see Figs. 1-2).
Regarding claim 10, Koo discloses, the antenna layer comprises a substantially transparent material (Para. 0052).
Regarding claim 13, Koo discloses, a smart window system (Para. 0090), comprising the smart window of claim 1 (see rejection of claim 1 above); and a wireless power transmission source (70, 72) configured to transmit the wireless power transmissions to the antenna layer (Para. 0052, lines 1-6 and 0066, lines 9-16).
Regarding claim 15, Koo discloses, generating the wireless power transmissions by a wireless power transmission source; and transmitting the wireless power transmissions to the antenna layer (Para. 0052, lines 1-16 and 0066, lines 1-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0026060) as applied to claim 1 above, in view of Bulja et al. (US 2015/0323576).
Koo remains as applied to claim 1 above.
Furthermore, Koo discloses, a first substantially transparent base layer (60). 
Koo does not disclose a second substantially transparent base layer facing the first substantially transparent base layer, wherein the first substantially transparent conductive layer, the ion storage layer, the electrolyte layer, the electrochromic layer, and the second substantially transparent conductive layer are sandwiched between the first substantially transparent base layer and the second substantially transparent base layer.
Bulja teaches, from the same field of endeavor that in a smart window (Fig. 1) that it would have been desirable to include a second substantially transparent base layer (114) facing the first substantially transparent base layer, wherein the first substantially transparent conductive layer (104), the ion storage layer (106), the electrolyte layer (108), the electrochromic layer (110), and the second substantially transparent conductive layer (114) are sandwiched between the first substantially transparent base layer and the second substantially transparent base layer (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second substantially transparent base layer facing the first substantially transparent base layer, wherein the first substantially .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0026060) as applied to claim 1 above, in view of Shrivastava et al. (US 2018/0090092).
Koo remains as applied to claim 1 above.
Koo does not disclose the substantially transparent material is selected from a group consisting of silver coated polyester film, indium tin oxide, and fluorine doped tin oxide.
Shrivastava teaches, from the same field of endeavor that in a smart window that it would have been desirable to make the substantially transparent material is selected from a group consisting of silver coated polyester film, indium tin oxide, and fluorine doped tin oxide (Para. 0184).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substantially transparent material is selected from a group consisting of silver coated polyester film, indium tin oxide, and fluorine doped tin oxide as taught by the smart window of Shrivastava in the smart window of Koo since Shrivastava teaches it is known to include these features in a smart window for the purpose of providing a cost effective smart window that allows efficient transmission.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0026060) as applied to claim 1 above, in view of Dani et al. (US 2019/0131721).
Koo remains as applied to claim 1 above.
Koo does not disclose the antenna layer comprises a slotted waveguide antenna.
Dani teaches, from the same field of endeavor that in a smart window that it would have been desirable to make the antenna layer comprises a slotted waveguide antenna (Para. 0054 and 300 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the antenna layer comprises a slotted waveguide antenna as taught by the smart window of Dani in the smart window of Koo since Dani teaches it is known to include this feature in a smart window for the purpose of providing a smart window that allows fast and efficient communications.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0026060) as applied to claim 14 above, in view of Leabman et al. (US 9,130,397; already of record).
Koo remains as applied to claim 14 above.
Koo does not disclose generating the wireless power transmissions by a wireless power transmission source; and transmitting the wireless power transmissions to the antenna layer.
Leabman teaches, from the same field of endeavor that in a smart window that it would have been desirable to include generating the wireless power transmissions by a wireless power transmission source; and transmitting the wireless power transmissions to the antenna layer (Col. 8, lines 15-27).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patterson et al. (US 2020/0150508) discloses a smart window with a first substantially transparent conductive layer; an electrolyte layer, an ion storage layer, an electrochromic layer and an antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        01/27/2022